Citation Nr: 1035620	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asbestosis, to include all 
asbestos related diseases.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a June 2009 decision, the Board denied entitlement to service 
connection for asbestosis.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, the 
Veteran's attorney and the VA Office of the General Counsel filed 
a joint motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a March 2010 Order, the 
Court granted the motion, vacated the Board's June 2009 decision, 
and remanded this case to the Board for readjudication.

This claim was previously before the Board in July 2010, at which 
time the Board remanded the Veteran's claim for additional 
development.  The appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.900(c) (2010).  Although the Board is loathe to 
delay a resolution of the Veteran's claim, further development is 
needed before the claim can be decided on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reviewing the evidence of record regarding asbestos related 
disorders, the Veteran's military records show that he served 
aboard the USS Astoria as a Seaman First Class.  J.B., who served 
with the Veteran on the USS Astoria, wrote in June 2004 that 
their duties included chipping paint and painting, which required 
working on and near asbestos covered pipes.  They also worked in 
the laundry room, where they were around chemicals and inhaled 
soap and bleach.  Mr. B and D.D., who also served with the 
Veteran, separately wrote that the ship was damaged in a typhoon 
off the coast of Luzon in December 1944 and that it sustained 
Kamikaze attacks.

The Veteran's service treatment records do not show any 
complaints, treatment, or diagnoses of any respiratory diseases.  
In an October 2006 statement the Veteran indicated that he worked 
as a welder at the Charleston Navy Yard for approximately 8 
months prior to service, and as cabinet assembler for 42 years 
after service.

Post-service records show that September 1994 X-rays from private 
treatment showed fibrosis and scarring with probable calcified 
diaphragmatic plaque, suggesting previous asbestos exposure.  
November 1995 chest X-rays from private treatment were compared 
with February 1995 X-rays, and calcified pleural plaques remained 
bilaterally.  September 1996 chest X-rays showed stable pleural 
calcifications bilaterally.  January 2001 chest X-rays showed 
stable calcific pleural plaques that were unchanged from June 
1999 and could indicate asbestos exposure.  The findings were 
indicated to not be an acute abnormality.  July 2002 and January 
2004 chest X-rays showed that the Veteran had been stable over 
the year and a half intervals between X-rays.  VA treatment 
records show that an October 2002 chest X-ray indicated a history 
of asbestos exposure.

January 2004 X-rays from private treatment showed calcified 
pleural plaques consistent with previous asbestos exposure.  
R.H.L., M.D., a family physician who treated the Veteran, wrote 
in January 2004 that the Veteran had had abnormal chest X-rays 
compatible with asbestosis for many years.  Dr. L continued that 
the Veteran's only asbestos exposure was when he served in the 
Navy.  An April 2004 CT scan from private treatment showed 
bilateral calcified pleural plaques consistent with asbestos 
related pleural disease.

The Veteran had a respiratory VA examination in June 2004 at 
which he reported sometimes feeling shortness of breath and 
having difficulty getting enough air on inspiration.  He 
occasionally woke up from sleep short of breath, and on brief 
exertion he had rapid respirations.  He would get short of breath 
from climbing one flight of stairs, and could walk a mile on 
level or slightly upgrade ground before being stopped due to 
shortness of breath.  He had an occasional cough with a feeling 
of sputum in his throat, and had not had any bloody sputum.  He 
did not use inhalers or oxygen, had not been incapacitated 
because of breathing, and his weight had been constant.  On 
examination, he was not in acute distress and his respiratory 
rate was 16, not labored.  In addition, there were no pathologic 
breathing sounds.  

The examiner opined that pulmonary function testing showed normal 
lung volumes for the Veteran's age and depressed FEF 25-75, 
indicating some small airway disease.  There was no response to a 
bronchodilator, which indicated that the disease was not 
asthmatic, and there was normal monoxide diffusion, indicating no 
significant fibrosis.  In addition, an EKG showed no significant 
abnormality.  Although the examiner noted that the Veteran had 
been exposed to asbestos, he did not diagnose him with 
asbestosis.

At October 2004 VA treatment for co-managed care, the Veteran was 
noted to have asbestosis and a baseline chest X-ray.  December 
2004 X-rays from VA treatment showed no significant change.  The 
Veteran was noted to have numerous bilateral calcified pleural 
and diaphragmatic plaques consistent with asbestos exposure.  His 
lungs appeared clear with no evidence of fibrosis.  X-rays from 
later in December 2004 showed moderately expanded clear lungs 
with sharp costophrenic sulci, multiple bilateral diaphragmatic 
and bilateral pleural calcified plaques, and no evidence of 
pulmonary fibrosis.  

At May 2005 and September 2006 VA treatment for co-managed care, 
the Veteran was noted to have asymptomatic asbestosis.  A 
December 2005 chest X-ray showed numerous bilateral calcified 
pleural and diaphragmatic plaques consistent with asbestos 
exposure.  The lungs appeared clear with no evidence of fibrosis.

The Veteran wrote in an undated statement submitted to the RO in 
October 2005 that before service he had worked from July 1943 to 
March 1944 as a welder in a Navy yard, and after service he had 
worked as a cabinet assembler from July 1948 to October 1990.

Dr. L wrote in January 2007 that he had been following the 
Veteran since 1991, and that he had had chest X-rays consistent 
with asbestos exposure since 1994.  He continued that it was 
difficult to know whether the Veteran would ultimately develop 
mesothelioma, but that he was at risk.  Dr. L felt that the 
Veteran had been exposed to asbestos during his service in the 
Navy.  

The Veteran wrote on his February 2007 VA Form 9 that during his 
service he had to wire-brush off old paint and prime, that he 
crawled around asbestos wrapped pipes, that he made repairs 
throughout the ship including the engine and boiler rooms, and 
that at captain's inspection he had to wipe down the asbestos 
wrapped pipes with damp rags to get the dust off.  At May 2007 VA 
psychiatric treatment the Veteran said that he was worried about 
his "asbestos scarred" lungs.

The Veteran had an informal conference with a Decision Review 
Officer at the RO in June 2007.  The conference report, which the 
Veteran signed, indicates that he needed a diagnosis of a medical 
condition and that it would be helpful to have clearer nexus 
evidence as to in-service asbestos exposure.  The Veteran was to 
get a diagnosis letter within 60 days.

Private treatment notes with F.E.C., M.D., from July 2007 
indicate that the Veteran had dyspnea, a cough, and a history of 
asbestosis.  Testing showed a normal spirometry and static lung 
volumes, diffusion capacity, and airway resistance.  After 
bronchodilators, FEF max (peak flow) improved by 37 percent and 
airway resistance improved by 27 percent.  Dr. C opined that this 
suggested possible mild reactive airway disease, and clinical 
correlation was recommended.

September 2007 VA clinic treatment notes from the Veteran's 
annual visit indicate that he had asymptomatic asbestosis.  The 
Veteran described his outside pulmonary function testing as 
"pretty good."

Dr. L wrote in May 2010 that the during the 20 years he had 
treated the Veteran there had been chest X-rays that showed 
pleural and parenchymal scarring consistent with asbestos 
exposure.  It was noted that the only possible asbestos exposure 
that the Veteran reported was from his Navy service.  Therefore, 
Dr. L opined that it is more likely than not that the Veteran's 
exposure to asbestos, which has resulted in the formation of 
pleural plaques, occurred while he was in the Navy.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988 VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 
3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by 
the VA General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze a veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor.  M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service and whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to claimant.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  In the present case, 
the Veteran served in the Navy, worked in a shipyard as a welder 
prior to his service, and was a cabinet assembler after service.  
The manual indicates that shipyard workers and carpentry and 
construction workers are in occupations with exposure to 
asbestos, and that asbestos products were used in World War II 
era military ship construction.   M21-1MR, Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9f, 9g.  It is therefore probable that he 
was exposed to asbestos during his naval service and in his 
civilian occupations.

Regarding the duty to assist, in deciding whether a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the present case, the Board finds that there is competent 
evidence indicating that the Veteran has calcified pleural 
plaques consistent with asbestos exposure.  Furthermore, there is 
evidence that the Veteran was exposed to asbestos during his Navy 
service and civilian occupations.  In June 2004 the Veteran had a 
VA examination at which the diagnosis was asbestos exposure 
confirmed by CT scan of the chest showing calcified pleural 
plaques.  No opinion was offered as to whether it is at least as 
likely as not that the calcified pleural plaques are due to 
asbestos exposure during service or due to any asbestos exposure 
that the Veteran may have had in his pre-service work as a welder 
at a Naval Yard or his post-service occupation as a cabinet 
assembler.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that it 
is necessary for the Veteran to have another VA examination 
before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which pertains 
to the claim for service connection for 
asbestosis, to include all asbestos related 
diseases.  Invite him to submit all pertinent 
evidence in his possession, and explain the 
types of evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated with 
the claims file, or the time period for the 
Veteran's response has expired, the RO arrange for 
the Veteran to undergo a VA examination.  The claims 
file, to include a copy of this Remand, must be made 
available to the examiner, and the report of the 
examination should include discussion of the 
Veteran's service treatment records, documented 
medical history, and contentions regarding his 
claimed asbestosis.  

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner(s) 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

b.  The examiner should specifically state 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
any diagnosed disorder(s) related to asbestos 
exposure, including calcified pleural plaques, 
are causally or etiologically related to his 
in-service asbestos exposure, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), 
with the rationale for any such conclusion set 
out in the report.

c.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

d.  If the examiner cannot offer an opinion 
without resorting to mere speculation, that 
should be stated in the examination report with 
an explanation of why that is so.

3.  Thereafter,  readjudicate the Veteran's claim 
for asbestosis, to include all asbestos related 
diseases.  If the benefits sought on appeal remain 
denied, the Veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

